                    Case 21-14649           Doc 11         Filed 07/27/21   Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MARYLAND
                                      Greenbelt Division

___________________________________
                                    )
In re:                              )                                Chapter 13
                                    )
MAHMOUD MUSA ABULHAWA               )                                Case No. 21-14649
                                    )
            Debtor.                 )
____________________________________)

                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that pursuant to Bankruptcy Rule 9010(b), Sands Anderson

PC ("Sands Anderson") hereby appears in the above-captioned case as counsel to Strategic

Funding Source, Inc. d/b/a Kapitus ("Kapitus"), and pursuant to 11 U.S.C. §§ 102(1) and 342, and

Bankruptcy Rules 2002 and 9007 request that it be placed on all mailing matrixes, and further

requests that all notices, given or required to be given, all pleadings, papers and other

documentation served or required to be served herein be given to and served as follows:

                                            Paige Levy Smith (MD Fed. Bar No. 19912)
                                            SANDS ANDERSON PC
                                            1497 Chain Bridge Road, Suite 300
                                            McLean, VA 22101-5728
                                            Telephone: (703) 893-3600
                                            Facsimile: (703) 893-8484
                                            plevysmith@sandsanderson.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading or request,


Paige Levy Smith (MD Fed. Bar No. 19912)
SANDS ANDERSON PC
1497 Chain Bridge Road, Suite 300
McLean, VA 22101-5728
Telephone: (703) 893-3600
Facsimile: (703) 893-8484
plevysmith@sandsanderson.com
Counsel for Strategic Funding Source, Inc. d/b/a Kapitus
                  Case 21-14649         Doc 11     Filed 07/27/21      Page 2 of 3




whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex or otherwise filed or made with regard to the above-captioned cases

and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notice nor any later appearance, pleading, claim or suit shall constitute a consent to

or waiver of (i) Kapitus' right to have final orders in non-core matters entered only after de novo

review by a District Judge; (ii) its right to trial by jury in any proceeding so triable in this Chapter

13 case or any case, controversy, or proceeding related to this Chapter 13 case; (iii) its right to

have the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal; or (iv) any and all rights, claims, actions, defenses, setoffs, recoupments or other

matters to which it may be entitled by law, equity or agreement and such right. All of those rights

are expressly reserved without exception and without the purpose of confessing or conceding

jurisdiction by this filing or by any other participation herein.

Dated: July 27, 2021
                                             STRATEGIC FUNDING SOURCE, INC.
                                             D/B/A KAPITUS,

                                              /s/
                                             Paige Levy Smith (MD Fed. Bar No. 19912)
                                             SANDS ANDERSON PC
                                             1497 Chain Bridge Road, Suite 300
                                             McLean, VA 22101-5728
                                             Telephone: (703) 893-3600
                                             Facsimile: (703) 893-8484
                                             plevysmith@sandsanderson.com
                                             Counsel for Strategic Funding Source, Inc.,
                                             d/b/a Kapitus




                                                   2
                  Case 21-14649        Doc 11         Filed 07/27/21   Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 27th, 2021, an electronic copy of the foregoing Notice of

Appearance and Request for Notice was filed using the Court’s ECF system which caused

electronic notification of filing to be served on all registered users of the ECF system that have

requested such notification in this case and via first-class mail, postage prepaid, to the following:

       Mahmoud Musa Abulhawa
       8724 Hawkins Creamery Road
       Gaithersburg, MD 20882
        Debtor

       Richard B. Rosenblatt
       The Law Offices of Richard B. Rosenblatt
       30 Courthouse Square, Ste. 302
       Rockville, MD 20850
        Counsel to the Debtor

       Timothy P. Branigan
       9891 Broken Land Parkway
       Suite 301
       Columbia, MD 21046
        Chapter 13 Trustee


                                                /s/




                                                      3
